J-S62035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

CHAZ PAGE

                        Appellant                   No. 204 MDA 2016


               Appeal from the PCRA Order January 12, 2016
             In the Court of Common Pleas of Dauphin County
            Criminal Division at No(s): CP-22-CR-0001623-2012


BEFORE: GANTMAN, P.J., DUBOW, J., and JENKINS, J.

JUDGMENT ORDER BY GANTMAN, P.J.:              FILED SEPTEMBER 16, 2016

     Appellant, Chaz Page, appeals from the order entered in the Dauphin

County Court of Common Pleas, which denied his second petition filed under

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.       On

June 18, 2013, Appellant pled guilty to attempted homicide, persons not to

possess firearms, and possession of firearm by minor.        The trial court

sentenced Appellant on August 26, 2013, to an aggregate term of 10-20

years’ incarceration. Appellant did not file a direct appeal. Appellant filed

his first PCRA petition on April 21, 2014, which was denied on July 14, 2014.

This Court affirmed the denial of PCRA relief.     See Commonwealth v.

Page, No. 1443 MDA 2014, unpublished memorandum (Pa.Super. filed April

24, 2015). Appellant filed the current pro se PCRA petition on June 5, 2015,

challenging the legality of his sentence. On July 27, 2015, the court issued
J-S62035-16


notice of its intent to dismiss the petition per Pa.R.Crim.P. 907. With leave

of court, Appellant filed an amended petition on September 10, 2015. The

court issued new Rule 907 notice on December 15, 2015. Appellant filed a

pro se response on January 7, 2016.              On January 12, 2016, the court

dismissed Appellant’s PCRA petition. Appellant timely filed a pro se notice of

appeal on January 28, 2016. The court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b),

and Appellant timely complied.1

       The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008). A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed final at

the conclusion of direct review or at the expiration of time for seeking
____________________________________________


1
  On February 18, 2016, Appellant pro se filed an application for relief with
this Court, requesting a remand to the PCRA court for “adequate review” of
his illegal sentencing challenge in light of Alleyne v. United States, ___
U.S. ___, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013). Appellant filed another
pro se application for relief with this Court on April 26, 2016, denying the
PCRA court’s assertion that it was not served with a copy of Appellant’s
notice of appeal per Pa.R.A.P. 906(a)(2), and requesting this Court to
correct his “illegal sentence.” Appellant filed a third application for relief
with this Court on July 19, 2016, contesting various assertions in the
Commonwealth’s brief. Appellant’s apparent failure to comply with Rule 906
does not implicate our jurisdiction, and the PCRA court ultimately addressed
Appellant’s claims in its Rule 1925(a) opinion. See Pa.R.A.P. 902 (stating
failure of defendant to take any step other than timely filing of appeal does
not affect validity of appeal). Due to our conclusion that this appeal is
proper and our disposition that Appellant’s current PCRA petition is untimely,
we deny all of Appellant’s applications for relief.



                                           -2-
J-S62035-16


review. 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to the

PCRA’s timeliness provisions allow for limited circumstances under which the

late filing of a petition will be excused. See 42 Pa.C.S.A. § 9545(b)(1)(i)-

(iii).   To invoke the “new facts” exception, the petitioner must plead and

prove: “[T]he facts upon which the claim is predicated were unknown to the

petitioner and could not have been ascertained by the exercise of due

diligence[.]” 42 Pa.C.S.A. § 9545(b)(1)(ii). The “new constitutional right”

exception requires the petitioner to plead and prove: “[T]he right asserted is

a constitutional right that was recognized by the Supreme Court of the

United States or the Supreme Court of Pennsylvania after the time period

provided in this section and has been held by that court to apply

retroactively.” 42 Pa.C.S.A. § 9545(b)(1)(iii).

         Instantly,   Appellant’s   judgment    of   sentence   became    final    on

September 25, 2013, upon expiration of the time to file a direct appeal with

this Court.     See 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903(a).          Appellant

filed the current PCRA petition on June 5, 2015. Thus, Appellant’s petition is

patently     untimely.      See     42   Pa.C.S.A.   §   9545(b)(1).     See      also

Commonwealth v. Taylor, 65 A.3d 462, 465 (Pa.Super. 2013) (stating

issues regarding legality of sentence must be presented in timely PCRA

petition).     To the extent Appellant attempts to invoke the “new facts”

exception, the Alleyne decision and its Pennsylvania progeny do not

constitute “new facts” under Section 9545(b)(1)(ii). See Commonwealth


                                          -3-
J-S62035-16


v. Watts, 611 Pa. 80, 23 A.3d 980 (2011) (stating judicial determinations

are not “facts” within meaning of Section 9545(b)(1)(ii)).     Moreover, the

“new constitutional right” exception cannot benefit Appellant because the

Pennsylvania   Supreme    Court declared that      Alleyne   does not apply

retroactively for purposes of collateral review.    See Commonwealth v.

Washington, ___ A.3d ___, 2016 WL 3909088 (Pa. filed July 9, 2016).

Therefore, the PCRA court properly dismissed Appellant’s petition as time-

barred.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2016




                                   -4-